111 F.3d 955
324 U.S.App.D.C. 196
UNITED STATES of America, Appellee,v.Bernard S. LEVI, Appellant.Adrian WILLIAMS-EL, Appellant,v.UNITED STATES of America, Appellee.
Nos. 96-3083, 96-5200.
United States Court of Appeals,District of Columbia Circuit.
May 6, 1997.

Bernard S. Levi, pro se, No. 96-3083.
[324 U.S.App.D.C. 197] Eric H. Holder, Jr., United States Attorney, John R. Fisher, and Elizabeth Trosman, Assistant United States Attorneys, Washington, DC.
Adrian Williams-El, pro se, No. 96-5200.
Eric H. Holder, Jr., United States Attorney, and John R. Fisher, Assistant United States Attorney, Washington, DC.
Before WALD, WILLIAMS, and TATEL, Circuit Judges.
Opinion for the Court filed PER CURIAM.


1
PER CURIAM.


2
No. 96-3083 presents the threshold question whether the filing-fee provisions of the Prison Litigation Reform Act of 1995 ("PLRA") apply to proceedings under 28 U.S.C. § 2255.  No. 96-5200 presents the same question with respect to 28 U.S.C. § 2254.  We publish this opinion in order to express agreement with our sister circuits, which have uniformly held the PLRA inapplicable to such proceedings.  See Smith v. Angelone, 111 F.3d 1126, 1129-31 (4th Cir.1997);  Anderson v. Singletary, 111 F.3d 801 (11th Cir.1997);  United States v. Simmonds, 111 F.3d 737, 742-45 (10th Cir.1997);  Naddi v. Hill, 106 F.3d 275, 277 (9th Cir.1997);  United States v. Cole, 101 F.3d 1076, 1077 (5th Cir.1996);  Santana v. United States, 98 F.3d 752, 755-56 (3d Cir.1996);  Martin v. United States, 96 F.3d 853, 855-56 (7th Cir.1996);  Reyes v. Keane, 90 F.3d 676, 678 (2d Cir.1996).


3
We need not publish the disposition of the merits of appellants' appeals, which will issue in separate orders.